Exhibit 10.IX

STATE OF NORTH CAROLINA

COUNTY OF CUMBERLAND

EMPLOYMENT AGREEMENT

THIS AGREEMENT entered into as of March 1, 2004 by and between NEW CENTURY BANK
of FAYETTEVILLE (hereinafter referred to as the “Bank”) and William L.
Hedgepeth, II (hereinafter referred to as “Employee”).

W I T N E S S E T H:

WHEREAS, the expertise and experience of Employee and his/her relationships and
reputation in the financial institutions industry are extremely valuable to the
Bank; and

WHEREAS, it is in the best interests of the Bank and its shareholders to
maintain an experienced and sound management team to manage the Bank and to
further the Bank’s overall strategies to protect and enhance the value of its
shareholders’ investments; and

WHEREAS, the Bank and Employee desire to enter into this Agreement to establish
the scope, terms and conditions of Employee’s employment by the Bank; and

WHEREAS, the Bank and Employee desire to enter into this Agreement also to
provide Employee with security in the event of a change in control in the Bank
and to insure the continued loyalty of Employee during any such change in
control in order to maximize shareholder value as well as the continued safe and
sound operation of the Bank.

NOW, THEREFORE, for and in consideration of the premises and mutual promises,
covenants and conditions hereinafter set forth, and other good and valuable
considerations, the receipt and sufficiency of which hereby are acknowledged,
the Bank and Employee hereby agree as follows:

1. Employment. The Bank hereby agrees to employ Employee, and Employee hereby
agrees to serve as an officer of the Bank, all upon the terms and conditions
stated herein. As an officer of the Bank, Employee will (i) serve as Chief
Executive Officer of the Bank, and (ii) have such other duties and
responsibilities, and render to the Bank such other management services, as are
customary for persons in Employee’s position with the Bank or as shall otherwise
be reasonably assigned to him from time to time by the Bank. Employee shall
faithfully and diligently discharge his duties and responsibilities under this
Agreement and shall use his best efforts to implement the policies established
by the Bank. Employee hereby agrees



--------------------------------------------------------------------------------

to devote such number of hours of his working time and endeavors to the
employment granted hereunder as Employee and the Bank shall deem to be necessary
to discharge his duties hereunder, and, for so long as employment hereunder
shall exist, Employee shall not engage in any other occupation which requires a
significant amount of Employee’s personal attention during the Bank’s regular
business hours or which otherwise interferes with Employee’s attention to or
performance of his duties and responsibilities as an officer of the Bank
hereunder except with the prior written consent of the Bank. However, nothing
herein contained shall restrict or prevent Employee from personally, and for
Employee’s own account, trading in stocks, bonds, securities, real estate or
other forms of investment for Employee’s own benefit so long as said activities
do not interfere with Employee’s attention to or performance of his duties and
responsibilities as an officer of the Bank hereunder.

During the term of this Agreement, Employee shall be allowed, in his sole
discretion, to maintain his primary work location in Fayetteville, North
Carolina.

2. Compensation. For all services rendered by Employee to the Bank under this
Agreement, the Bank shall pay Employee a minimum base salary at a rate of one
hundred fifteen thousand and 00/100 dollars ($115,000.00) per annum for the
first year and shall increase this amount by a minimum of five percent (5%) at
the beginning of each of the second and third years of the contract term. Salary
paid under this Agreement shall be payable in cash not less frequently than
monthly. All compensation hereunder shall be subject to customary withholding
taxes and such other employment taxes as are required by law. In the event of a
Change in Control (as defined in Paragraph 8), Employee’s base salary shall be
increased not less than six percent (6%) annually during the term of this
Agreement.

In addition to the foregoing, Employee shall be entitled to receive cash bonuses
and stock options and grants on an annual basis during the term of this
Agreement as may be determined by the Board of Directors of the Bank or its
Compensation Committee.

3. Participation in Retirement and Employee Benefit Plans; Fringe Benefits.
Subject to the terms and conditions of this Agreement, Employee shall be
entitled to participate in any and all employee benefit programs and
compensation plans from time to time maintained by the Bank and available to all
employees of the Bank including incentive and other stock options and grants,
all in accordance with the terms and conditions (including eligibility

 

2



--------------------------------------------------------------------------------

requirements) of such programs and plans of the Bank, resolutions of the Bank’s
Board of Directors establishing such programs and plans, and the Bank’s normal
practices and established policies regarding such programs and plans.

In addition to the other compensation and benefits described in this Agreement,
the Bank shall :

(i) Provide Employee with four (4) weeks of paid vacation leave notwithstanding
the policy for the Bank for all other employees.

(ii) Assume payment of dues to Highland Country Club provided that Employee
shall be responsible for all personal expenses for use of such club.

(iii) Provide Employee with a car allowance in the amount of $550.00 per month.
The Employee shall be responsible for taxes, insurance and maintenance and fuel
expenses incurred with regard to the automobile.

(iv) Pay, when due, the two thousand five hundred ($2,500.00) dollar remaining
balance due on Employee’s fifteen thousand ($15,000.00) dollar membership fee to
Highland Country Club.

(v) Pay Employee a lump sum signing bonus in the amount of twelve thousand
($12,000.00) dollars; provided, however, that the signing bonus shall be
considered to be earned over the first twelve months of employment with the
Bank.

(vi) Issue to Employee, upon approval by stockholders, options for 15,000 shares
of New Century Bancorp stock on a three year vesting program.

4. Term. Unless sooner terminated as provided in this Agreement and subject to
the right of either Employee or the Bank to terminate Employee’s employment at
any time as provided herein, the term of this Agreement and Employee’s
employment with the Bank hereunder shall be for a period commencing on March 1,
2004 and continuing for a period of three (3) years. At the end of the term of
this Agreement, the term shall automatically be extended for an additional three
year period unless written notice from the Bank is given thirty (30) days prior
to such date notifying the other party that this Agreement shall not be further
extended.

 

3



--------------------------------------------------------------------------------

5. Confidentiality; Noncompetition. Employee hereby acknowledges and agrees that
(i) in the course of his service as an officer of the Bank, he will gain
substantial knowledge of and familiarity with the Bank’s customers and its
dealings with them, and other information concerning the Bank’s business, all of
which constitutes valuable assets and privileged information that is
particularly sensitive due to the fiduciary responsibilities inherent in the
banking business; and, (ii) in order to protect the Bank’s interest in and to
assure it the benefit of its business, it is reasonable and necessary to place
certain restrictions on Employee’s ability to compete against the Bank and on
his disclosure of information about the Bank’s business and customers. For that
purpose, and in consideration of the Bank’s agreements contained herein,
Employee covenants and agrees as provided below.

(a) Covenant Not to Compete. Employee will not “Compete” (as defined below),
directly or indirectly, with the Bank within a twenty-five (25) mile radius of
any full service office of the Bank (the “Relevant Market”) as follows:

(i) if this Agreement is terminated by the Bank without “cause” (as defined in
paragraph 6(d) hereof) Employee shall not “Compete” for a period of time
Employee is receiving compensation pursuant to the terms of this Agreement; or

(ii) if this Agreement is terminated by Employee for any reason, Employee shall
not “Compete” for a period of twelve (12) months from the date of termination of
this Agreement by Employee.

For the purposes of this Paragraph 5, the following terms shall have the
meanings set forth below:

Compete. The term “Compete” means: (i) soliciting or securing deposits from any
Person residing in the Relevant Market for any Financial Institution;
(ii) soliciting any Person residing in the Relevant Market to become a borrower
from any Financial Institution, with which such Person has no prior
relationship, or assisting (other than through the performance of ministerial or
clerical duties) any Financial Institution with which such Person has no prior
relationship in making loans to any such Person; (iii) including or attempting
to induce any Person who was a Customer of the Bank on the date of termination
of Employee’s employment with the Bank, to change such Customer’s depository,
loan and/or other banking relationship from the Bank to another Financial
Institution with which Customer has no prior

 

4



--------------------------------------------------------------------------------

relationship; (iv) acting as a consultant, officer, director, independent
contractor, or employee of any Financial Institution that has its main or
principal office in the Relevant Market, or, in acting in any such capacity with
any other Financial Institution, to maintain an office or be employed at or
assigned to or to have any direct involvement in the management, business or
operation of any office of such Financial Institution located in the Relevant
Market; or (v) communicating to any Financial Institution the names or addresses
or any financial information concerning any Person who was a Customer of the
Bank at the date of Employee’s termination of this Agreement.

Customer. The term “Customer” means any Person with whom, as of the effective
date of termination of this Agreement or during Employee’s employment with the
Bank, the Bank has or has had a depository, loan and/or other banking
relationship.

Financial Institution. The term “Financial Institution” means any federal or
state chartered bank, savings bank, savings and loan association or credit
union, any subsidiary thereof, or any holding company for or corporation that
owns or controls any such entity, or any other Person engaged in the business of
making loans of any type or receiving deposits, other than the Bank.

Person. The term “Person” means any natural person or any corporation,
partnership, proprietorship, joint venture, limited liability company, trust,
estate, governmental agency or instrumentality, fiduciary, unincorporated
association or other entity.

(b) Confidentiality Covenant. Employee covenants and agrees that any and all
data, figures, projections, estimates, lists, files, records, documents, manuals
or other such materials or information (financial or otherwise) relating to the
Bank and its banking business, regulatory examinations, financial results and
condition, lending and deposit operations, customers (including lists of the
Bank’s customers and information regarding their accounts and business dealings
with the Bank), policies and procedures, computer systems and software,
shareholders and employees (herein referred to as “Confidential Information”)
are proprietary to the Bank and are valuable, special and unique assets of the
Bank’s business to which Employee will have access during his employment with
the Bank. Employee agrees that (i) all such Confidential Information shall be
considered and kept as the confidential, private and privileged records and
information of the Bank, and (ii) at all times during the term of his employment
with the Bank and following the termination of this Agreement or his employment

 

5



--------------------------------------------------------------------------------

for any reason, and except as shall be required in the course of the performance
by Employee of his duties on behalf of the Bank or otherwise pursuant to the
direct, written authorization of the Bank, Employee will not: divulge any such
Confidential Information to any other Person or Financial Institution; remove
any such Confidential Information in written or other recorded form from the
Bank’s premises; or make any use of any Confidential Information for his own
purposes or for the benefit of any Person or Financial Institution other than
the Bank. However, following the termination of Employee’s employment with the
Bank, this subparagraph (b) shall not apply to any Confidential Information
which then is in the public domain (provided that Employee was not responsible,
directly or indirectly, for permitting such Confidential Information to enter
the public domain without the Bank’s consent), or which is obtained by Employee
from a third party which or who is not obligated under an agreement of
confidentiality with respect to such information.

(c) Remedies for Breach. Employee understands and agrees that a breach or
violation by him of the covenants contained in Paragraph 5(a) and 5(b) of this
Agreement will be deemed a material breach of this Agreement and will cause
irreparable injury to the Bank, and that it would be difficult to ascertain the
amount of monetary damages that would result from any such violation. In the
event of Employee’s actual or threatened breach or violation of the covenants
contained in Paragraph 5(a) or 5(b) , the Bank shall be entitled to bring a
civil action seeking an injunction restraining Employee from violating or
continuing to violate those covenants or from any threatened violation thereof,
or for any other legal or equitable relief relating to the breach or violation
of such covenant. Employee agrees that, if the Bank institutes any action or
proceeding against Employee seeking to enforce any of such covenants or to
recover other relief relating to an actual or threatened breach or violation of
any of such covenants, Employee shall be deemed to have waived the claim or
defense that the Bank has an adequate remedy at law and shall not urge in any
such action or proceeding the claim or defense that such a remedy at law exists.
However, the exercise by the Bank of any such right, remedy, power or privilege
shall not preclude the Bank or its successors or assigns from pursuing any other
remedy or exercising any other right, power or privilege available to it for any
such breach or violation, whether at law or in equity, including the recovery of
damages, all of which shall be cumulative and in addition to all other rights,
remedies, powers or privileges of the Bank.

 

6



--------------------------------------------------------------------------------

Notwithstanding anything contained herein to the contrary, Employee agrees that
the provisions of Paragraph 5(a) and 5(b) above and the remedies provided in
this Paragraph 5(c) for a breach by Employee shall be in addition to, and shall
not be deemed to supersede or to otherwise restrict, limit or impair the rights
of the Bank under the Trade Secrets Protection Act contained in Article 24,
Chapter 66 of the North Carolina General Statutes, or any other state or federal
law or regulation dealing with or providing a remedy for the wrongful
disclosure, misuse or misappropriation of trade secrets or other proprietary or
confidential information.

(d) Survival of Covenants. Employee’s covenants and agreements and the Bank’s
rights and remedies provided for in this Paragraph 5 shall survive any
termination of this Agreement or Employee’s employment with the Bank.

6. Termination and Termination Pay.

(a) Employee’s employment under this Agreement may be terminated at any time by
Employee upon ninety (90) days written notice to the Bank. Upon such
termination, Employee shall be entitled to receive compensation through the
effective date of such termination; provided, however, that the Bank, in its
sole discretion, may elect for Employee not to serve out part or all of said
notice period.

(b) Employee’s employment under this Agreement shall be terminated upon the
death of Employee during the term of this Agreement. Upon any such termination,
Employee’s estate shall be entitled to receive any compensation due to Employee
computed through the last day of the calendar month in which his death shall
have occurred but which remains unpaid.

(c) In the event Employee becomes disabled during the term of his employment
hereunder and it is determined by the Bank that Employee is permanently unable
to perform his duties under this Agreement, the Bank shall continue to
compensate Employee at the level of compensation described in Paragraph 2 above,
and shall continue to provide Employee each of the other benefits set forth or
described in this Agreement, for the remaining term of this Agreement, less any
other payments provided under any disability income plan of the Bank which is
applicable to Employee. In the event of any disagreement between Employee and
the Bank as to whether Employee is physically or mentally incapacitated such as
will result in the

 

7



--------------------------------------------------------------------------------

termination of Employee’s employment pursuant to this Paragraph 6(c), the
question of such incapacity shall be submitted to an impartial and reputable
physician for determination, selected by mutual agreement of Employee and the
Bank or, failing such agreement, by two (2) physicians (one (1) of whom shall be
selected by the Bank and the other by Employee), and such determination of the
question of such incapacity by such physician or physicians shall be final and
binding on Employee and the Bank. The Bank shall pay the reasonable fees and
expenses of such physician or physicians in making any determination required
under this Paragraph 6(c).

(d) The Bank may terminate Employee’s employment at any time for any reason with
or without “Cause” (as defined below), but any termination by the Bank other
than termination for “Cause”, (as defined below) shall not prejudice Employee’s
right to compensation or other benefits under this Agreement for a period of
time equal to the balance of the term of this Agreement. Following any
termination of Employee’s employment by the Bank for “Cause”, Employee shall
have no further rights under this Agreement (including any right to receive
compensation or other benefits for any period after such termination).

For purposes of this Paragraph 6(d), the Bank shall have “Cause” to terminate
Employee’s employment upon:

(i) A determination by the Bank, in good faith, that Employee (A) has breached
in any material respect any of the terms or conditions of this Agreement, or
(B) is engaging or has engaged in willful misconduct or conduct which is
detrimental to the business prospects of the Bank or which has had or likely
will have a material adverse effect on the Bank’s business or reputation. Prior
to any termination by the Bank of Employee’s employment for a breach, failure to
perform or conduct described in this subparagraph (i), the Bank shall give
Employee written notice which describes such breach, failure to perform or
conduct and if during a period of five (5) business days following such notice
Employee cures or corrects the same to the reasonable satisfaction of the Bank,
then this Agreement shall remain in full force and effect. However,
notwithstanding the above, if the Bank has given written notice to Employee on a
previous occasion of the same or a substantially similar breach, failure to
perform or conduct, or of a breach, failure to perform or conduct which the Bank
determines in good faith to be of substantially similar import, or if the Bank
determines in good faith that the then current breach, failure to perform or
conduct is not reasonably curable, then termination under this subparagraph
(i) shall be effective immediately and Employee shall have no right to cure such
breach, failure to perform or conduct.

 

8



--------------------------------------------------------------------------------

(ii) The violation by Employee of any applicable federal or state law, or any
applicable rule, regulation, order or statement of policy promulgated by any
governmental agency or authority having jurisdiction over the Bank or any of its
affiliates or subsidiaries (a “Regulatory Authority”, including without
limitation the Federal Deposit Insurance Corporation, the North Carolina
Commissioner of Banks or any other banking regulator having legal jurisdiction
over the Bank), which results from Employee’s gross negligence, willful
misconduct or intentional disregard of such law, rule, regulation, order or
policy statement and results in any substantial damage, monetary or otherwise,
to the Bank or any of its affiliates or subsidiaries or to the Bank’s
reputation;

(iii) The commission in the course of Employee’s employment with the Bank of an
act of fraud, embezzlement, theft or proven personal dishonesty (whether or not
resulting in criminal prosecution or conviction);

(iv) The conviction of Employee of any felony or misdemeanor involving
dishonesty or breach of trust, or the occurrence of any event described in
Section 19 of the Federal Deposit Insurance Act or any other event or
circumstance which disqualifies Employee from serving as an employee or officer
of, or a party affiliated with, the Bank or any of its affiliates or
subsidiaries;

(v) Employee becomes unacceptable to, or is removed, suspended or prohibited
from participating in the conduct of the Bank’s affairs (or if proceedings for
that purpose are commenced) by any Regulatory Authority; and,

(vi) The occurrence of any event believed by the Bank, in good faith, to have
resulted in Employee being excluded from coverage, or having coverage limited as
to Employee as compared to other covered officers or employees, under the Bank’s
then current “blanket bond” or other fidelity bond or insurance policy covering
its directors, officers or employees.

7. Additional Regulatory Requirements. Notwithstanding anything contained in
this Agreement to the contrary, it is understood and agreed that the Bank (or
its successors in interest) shall not be required to make any payment or take
any action under this

 

9



--------------------------------------------------------------------------------

Agreement if (a) the Bank is declared by any Regulatory Authority to be
insolvent, in default or operating in an unsafe or unsound manner, or if (b) in
the opinion of counsel to the Bank such payment or action (i) would be
prohibited by or would violate any provision of state or federal law applicable
to the Bank, including without limitation the Federal Deposit Insurance Act and
Chapter 53 of the North Carolina General Statutes as now in effect or hereafter
amended, (ii) would be prohibited by or would violate any applicable rules,
regulations, orders or statements of policy, whether now existing or hereafter
promulgated, of any Regulatory Authority, or (iii) otherwise would be prohibited
by any Regulatory Authority.

8. Change in Control

(a) In the event of a “Change in Control” (as defined in Subparagraph
(d) below), of the Bank, Employee shall be entitled to terminate this Agreement
upon the occurrence within six (6) months following a change in control of any
Termination Event as defined in Subparagraph (b) below.

(b) A Termination Event shall mean the occurrence of any of the following
events:

(i) Employee is assigned any duties and/or responsibilities that are
inconsistent with his position, duties, responsibilities, or status at the time
of the Change in Control or with his reporting responsibilities or titles with
the Bank in effect at such time;

(ii) Employee’s annual base salary is reduced below the amount in effect as of
the effective date of a Change in Control or as the same shall have been
increased from time to time following such effective date;

(iii) Employee’s life insurance, major medical insurance, disability insurance,
dental insurance, stock option plans, stock purchase plans, deferred
compensation plans, management retention plans, retirement plans, or similar
plans or benefits being provided by the Bank to Employee as of the effective
date of the Change in Control are reduced in their level, scope, or coverage, or
any such insurance, plans, or benefits are eliminated, unless such reduction or
elimination applies proportionately to all salaried employees of the Bank who
participated in such benefits prior to such Change in Control; or

 

10



--------------------------------------------------------------------------------

(iv) Employee is transferred or required to report on a daily basis to a
location outside of Fayetteville, North Carolina, without Employee’s express
written consent.

A Termination Event shall be deemed to have occurred on the date such action or
event is implemented or takes effect.

(c) In the event that Employee terminates this Agreement or the Bank terminates
this Agreement pursuant to this Paragraph 8, the Bank will be obligated to pay
or cause to be paid to Employee an amount equal to two hundred percent (200%) of
Employee’s “base amount” as defined in Section 28OG(b) (3) (A) of the Internal
Revenue Code of 1986, as amended (the “Code”) .

(d) For the purposes of this Agreement, the term “Change in Control” shall mean
any of the following events:

(i) After the effective date of this Agreement, any “person” (as such term is
defined in Section 7 (j) (8) (A) of the Change in Bank Control Act of 1978),
directly or indirectly, acquires beneficial ownership of voting stock, or
acquires irrevocable proxies or any combination of voting stock and irrevocable
proxies, representing twenty-five percent (25%) or more of any class of voting
securities of the Bank, or acquires control of in any manner the election of a
majority of the directors of the Bank;

(ii) The Bank consolidates or merges with or into another corporation,
association, or entity, or is otherwise reorganized, where the Bank is not the
surviving corporation in such transaction; or

(iii) All or substantially all of the assets of the Bank are sold or otherwise
transferred to or are acquired by any other corporation, association, or other
person, entity, or group.

Notwithstanding the other provisions of this Paragraph 8, a transaction or event
shall not be considered a Change in Control (i) if, prior to the consummation or
occurrence of such transaction or event, Employee and the Bank agree in writing
that the same shall not be treated as a Change in Control for purposes of this
Agreement or (ii) if the Bank reorganizes

 

11



--------------------------------------------------------------------------------

itself into the bank holding company form of organization where the shareholders
of the Bank are given an opportunity to exchange their shares of common stock in
the Bank for shares of common stock in the holding company.

(e) Amounts payable pursuant to this Paragraph 8 shall be paid, at the option of
Employee either in one lump sum or in equal monthly payments over the remaining
term of this Agreement.

(f) Following a Termination Event which gives rise to Employee’s rights
hereunder, Employee shall have six (6) months from the date of occurrence of the
Termination Event to terminate this Agreement pursuant to this Paragraph 8. Any
such termination shall be deemed to have occurred only upon delivery to the Bank
or any successor thereto, of written notice of termination which describes the
Change in Control and Termination Event. If Employee does not so terminate this
Agreement within such six month period, Employee shall thereafter have no
further rights hereunder with respect to that Termination Event, but shall
retain rights, if any, hereunder with respect to any other Termination Event as
to which such period has not expired.

(g) It is the intent of the parties hereto that all payments made pursuant to
this Agreement be deductible by the Bank for federal income tax purposes and not
result in the imposition of an excise tax on Employee. Notwithstanding anything
contained in this Agreement to the contrary, any payments to be made to or for
the benefit of Employee which are deemed to be “parachute payments” as that term
is defined in Section 28OG(b) (2) of the Code, shall be modified or reduced to
the extent deemed to be necessary by the Bank’s Board of Directors to avoid the
imposition of an excise tax on Employee under Section 4999 of the Code or the
disallowance of a deduction to the Bank under Section 28OG(a) of the Code.

(h) In the event any dispute shall arise between Employee and the Bank as to the
terms or interpretation of this Agreement, including this Paragraph 8, whether
instituted by formal legal proceedings or otherwise, including any action taken
by Employee to enforce the terms of this Paragraph 8 or in defending against any
action taken by the Bank, the Bank shall reimburse Employee for all costs and
expenses, proceedings or actions, in the event Employee prevails in any such
action.

 

12



--------------------------------------------------------------------------------

9. Successors and Assigns.

(a) This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank which shall acquire, directly or
indirectly, by conversion, merger, share exchange, purchase or otherwise, all or
substantially all of the assets of the Bank.

(b) The Bank is contracting for the unique and personal skills of Employee.
Therefore, Employee shall be precluded from assigning or delegating his rights
or duties hereunder without first obtaining the written consent of the Bank.

10. Modification; Waiver; Amendments. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the parties hereto. No waiver by either party
hereto, at any time, of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No amendments or additions to
this Agreement shall be binding unless in writing and signed by both parties,
except as herein otherwise provided.

11. Applicable Law. This Agreement shall be governed in all respects whether as
to validity, construction, capacity, performance or otherwise, by the laws of
North Carolina, except to the extent that federal law shall be deemed to apply.

12. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

13. Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the transactions described herein and supersedes any and
all other oral or written agreements heretofore made, and there are no
representations or inducements by or to, or any agreements between, any of the
parties hereto other than those contained herein in writing.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement under seal and in
such form as to be binding as of the day and year first hereinabove written.

 

NEW CENTURY BANK of FAYETTEVILLE     By:  

/s/ J. Gary Ciccone

   

/s/ William L. Hedgepeth, II

  J. Gary Ciccone     William L. Hedgepeth, II   Chairman of the Board    

 

14